Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Limitation “the same multicast channel scheduling period (MSP)” should be corrected as “a same multicast channel scheduling period (MSP)” as it fails to have an antecedent.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 15, the following "means for" is being treated in accordance with 112 f: "means for receiving,, a retransmission indicator..": (see fig. 17 #1702 & para. 119). "means for receiving.. a broadcast retransmission.." (see fig. 17 #1704 & para. 119). “means for combining..” (see fig. 17 #1706 & para. 119).
Regarding claim 16, the following "means for" is being treated in accordance with 112 f: "means for receiving data.." (fig. 18A #1802 & para. 121). "means for transmitting.." (fig. 18A #1804 & para. 121). 
Regarding claim 21, the following "means for" is being treated in accordance with 112 f: "means for receiving.." (fig. 18B #1852 & para. 123). “means for transmitting..” (fig. 18B #1854 & para. 123).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The specification only recites “computer readable medium/memory” in para. 149 & 170, but does not further elaborate on the term.  Hence, the recitation is interpreted as “implementation by [any] computer readable medium, or a memory” Hence, claims 22-28 recite a computer readable medium which can be broadly interpreted as a computer signal, which is non-statutory.  This rejection can be overcome by inserting the word “non-transitory” in front of “computer readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmavaara (US 2004/0013105)
Regarding claims 1, 8 and 22, Ahmavaara describes an apparatus/method of/computer-readable medium storing computer-executable code for wireless communication by a user equipment (UE) (UE in view of fig. 7, title, abstract & para. 61), comprising: 
[a memory;  and at least one processor coupled to the memory and configured to:]
receiving, from a base station, a retransmission indicator (fig. 7 #17 & para. 65, NodeB 1 (base station) sends UE’s receiver L1 outband information comprising retransmission information);  
receiving, from the base station, a broadcast retransmission of a signal corresponding to the retransmission indicator upon reception of the retransmission indicator (fig. 7 #19 & para. 67, NodeB 1 sends UE data corresponding to outband information to be used for combining & decoding (para. 68), where wireless (re)transmission from BS to UE is a broadcast transmission, para. 5);  and 
combining the broadcast retransmission of the signal and an initial transmission of the signal previously received by the UE to decode the signal (fig. 7 #20 & para. 68, UE comines retransmitted PDU #2 that was NACK-ed with the one buffered earlier to perform channel decoding).
Regarding claims 2, 9 and 23, Ahmavaara describes:
wherein the broadcast retransmission is performed in a different MSP from the initial transmission of the signal (fig. 6 & para. 49 & 51, one/single transmission time interval of PDUs #1 & #2 differs from that of retransmission as shown in fig. 7).


Claim Rejections - 35 USC § 103
Claims 3-6, 10-13, 17-20 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmavaara as applied to claim 1 above, and further in view of Bourias (US 2013/0223388).
	Regarding claims 3, 10, 17 and 24, Ahmavaara describes:
receiving, from the base station, information associated with a common negative acknowledgement (NACK) resource (fig. 6 #7 & para. 50+53-54, UE receives TBS comprising MAC header with common channel information and CRC which determines error or not for response of ACK/NACK, para. 55+59-60) ;  and 
transmitting a NACK via the common NACK resource to the base station when the UE fails to decode the signal (fig. 6 #13 & para. 59-60, NACK response for PDU #2).
wherein the UE receives the broadcast retransmission of the signal from the base station based on a determination by a multicast coordination entity (MCE) to retransmit the signal based on an energy metric of the transmitted NACK (fig. 17 #14-19 & para. 62-68, UE receives retransmitted PDU#2 from NodeB1 (base station) based on RNC (MCE) determination to again forward the PDU#2 information).
Ahmavaara fails to further explicitly describe:
wherein the common NACK resource is shared by a group of UEs including the UE.
Bourias also describes sending NACK errors from UE to base station for a retransmission (abstract), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of claimed invention to specify that the transmitted NACK of Ahmavaara to use a resource that is shared by other UEs in a UE group as in Bourias.
The motivation for combining the teachings is that this minimize the amount of resources consumed in requesting and granting resources for discontinuous communications (Bourias, para. 4).
Regarding claims 4, 11, 18 and 25, Ahmavaara describes:
wherein the information associated with the NACK resource is received at the UE via a dedicated signaling (fig. 7 #19, TBS data (information associated with the NACK resources) is sent from NodeB 1 & received by UE via DCH (dedicated channel/signaling), para. 38).
Regarding claim 5, 12, 19 and 26, Ahmavaara describes:
wherein the broadcast retransmission of the signal is received in one or more packets of a next MSP (fig. 6 & para. 49 & 51, transmission time interval of PDUs #1 & #2 differs from that of subsequent retransmission as shown in fig. 7).
Regarding claim 6, 13, 20 and 27, Ahmavaara describes:
wherein the UE receives the retransmission indicator in a multicast channel scheduling information (MSI) before the broadcast retransmission to differentiate an initial transmission of the signal and the broadcast retransmission (fig. 7, UE receives the redundancy & other information (retransmission indicator) in the outband information .

Claims 7, 14, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmavaara as applied to claim 1 above, and further in view of Wang (US 2013/0039297).
Regarding claims 7, 14, 21 and 28, Ahmavaara describes:
transmitting a NACK from the UE when the UE fails to decode the signal (fig. 6 # 13. NACK sent by UE upon error in receiving PDU #2), wherein the UE receives the broadcast retransmission of the signal based on the retransmission indicator (fig. 7 #17 & para. 65, UE receives outbound information comprising retransmission information, etc. (retransmission indicator) in readying to receive the retransmitted data at step #19, para. 67), but fails to further explicitly describe:
transmitting a NACK via a common NACK resource, wherein the NACK resource is shared by a group of UEs including the UE, 
receiving information associated with a common NACK resource and a group radio network temporary identifier (G-RNTI) from the base station, and 
UE receives the broadcast retransmission of the signal based on scheduling on the G-RNTI.
Wang also describes sending NACK in the shared resource s to eNB in order for eNB to re-transmit data (para. 70, UE), further describing:

receiving information associated with a common NACK resource and a group radio network temporary identifier (G-RNTI) from the base station (para. 34, UEs receiving G-RNTI encoded into CRC from eNB to be aggregated into a group during setup, where it is used for the shared ACK/NACK resource which is common for the entire UE group, para. 69);  and 
UE receives the broadcast retransmission of the signal based on scheduling on the G-RNTI (para. 34, receiving data retransmission based on RRC message parameters comprising G-RNTI & semi-persistent scheduling C-RNTI).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the NACK transmission of Ahmavaara to be sent using a common group and be based on G-RNTI as in Wang.
The motivation for combining the teachings is that this enables the wireless communication system to reduce the control signal overhead (Wang, para. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rapaprot (US 2013/0315124) describing ACK/NACK feedback using a shared multicast HARQ, * Huang (US 2009/0028109) or (US 2015/0124668) describing MS 114 receiving AVB is in a redundant formt & combines it with its original to decode the video signals, Rapaport (US 2013/0315124) describing WTRU performing  
combined with retransmitted data and then decoded, Hart (US 2009/0185479) describing incorrectly received data is usually stored at the receiver and the retransmitted data combined with the old data (chase combining).  In a development of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469